UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6890



JEFFREY ALAN TAYLOR,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



                            No. 00-7081



JEFFREY ALAN TAYLOR,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-1359-2)


Submitted:   November 22, 2000            Decided:   December 6, 2000
Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Alan Taylor, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Alan Taylor seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).    We have reviewed the record, the district

court’s opinion accepting the recommendation of the magistrate

judge, and the district court’s order denying Taylor’s post-

judgment motions, and we find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeals on the

reasoning of the district court.       See Taylor v. Angelone, No. CA-

99-1359-2 (E.D. Va. May 24, 1999; July 13, 2000).        We also deny

Taylor’s motion to proceed in forma pauperis in No. 00-7081.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            DISMISSED




                                   2